Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 17/186,105 filed on 2/26/21 has a total of 6 claims pending for examination; there is/are 1 independent claim(s) and 5 dependent claims, all of which are examined below.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Allowable Subject Matter
Claims 1-6 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest a feature map counting step, wherein the feature map counting step is for counting a number of a plurality of input channels of a plurality of input feature maps, an input feature map tile size, a number of a plurality of output channels of a plurality of output feature maps and an output feature map tile size for a convolutional layer operation of the convolutional neural network; a size relation counting step, wherein the size relation counting step is for obtaining a cache free space size in a feature map cache and counting a size relation among the number of the input channels of the input feature maps, the number of the output channels of the output feature maps, the input feature map tile size, the output feature map tile size and the cache free space size of the feature map cache; and the memory-adaptive processing technique comprises a division step and an output-group-first processing step, in combination with the other limitations found in the claim.
With regards to claims 2-6, due to their direct or indirect dependence from claim 1, they are allowed for at least the same reasons.
The following is discussion of the closest prior art found and how it differs from the instant case.
US Patent Application Publication No. 20190243755 to Lou et al. teaches a neural network configuration processing data.  A layer in the network determines how to divide an input feature map into at least a tile to be processed.  The tile then remains in memory until an output is written to off chip memory.  The convolution size being chosen based on by an equation.  Lou et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above. 
US Patent Application Publication No. 20200174686 to Song teaches a method for allocating a memory for driving a neural network that includes first capacity information of a space to store an input feature map of a layer from among a plurality of layer of the neural network.  The method also obtaining second capacity information of a space to store an output feature map of the layer, and allocating a first storage space to store the input feature map in memory.  The method also includes selecting an input tile in the input feature map, an output tile corresponding to the input tile and a weight map of the layer.  The neural network being a convolutional neural network. Song teaches all of these limitations but is silent as to teaching the reasons for allowance above.
US Patent Application Publication No. 20200019851 to Mehrabian et al. teaches a convolutional neural network made of convolutional layers.  Each layer made up of filters that scan input data for a presence or absence of a set of features.  The inputs and outputs being feature maps.  Output feature maps can be received as input maps to other layers in a cascaded manner.  In the neural network, a tile is processed in each iteration of a convolution.  The processing of an entire feature map, uses a transformation filter tile across the entire feature map.  Buffered tiles are transformed by transform circuits and are then passed into a DAC using parallel channels.  Mehrabian et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
US Patent No. 10,417,555 to Brothers et al. teaches executing a neural network including generating an output tile of a first layer of the neural network by processing an input tile to the first layer and storing the output tile of the first layer in an internal memory of a processor.  Brothers et al. teaches all of these limitations but is silent as to teaching the reasons for allowance above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181